UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6705


ANGELO MARCELLUS IRVING,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00571-JAG)


Submitted:   November 17, 2016              Decided:   November 21, 2016


Before GREGORY,   Chief    Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Angelo Marcellus Irving, Appellant Pro Se. Lauren Catherine
Campbell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Angelo Marcellus Irving appeals the district court’s order

denying    his    motion     to   reopen    the   time      to    appeal.         We   have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm      for   the    reasons      stated      by   the        district    court.

Irving v.     Clarke,      No.    3:14-cv-00571-JAG         (E.D.        Va.   Apr.    29,

2016).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in     the   materials

before    this    court    and    argument     would    not      aid    the    decisional

process.



                                                                                  AFFIRMED




                                           2